Electronically Filed
                                                      Supreme Court
                                                      SCAD-14-0000799
                                                      24-AUG-2015
                                                      02:26 PM



                         SCAD-14-0000799


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 OFFICE OF DISCIPLINARY COUNSEL,

                           Petitioner,


                               vs.


                       KHALED S. MUJTABAA,

                           Respondent.



                        ORIGINAL PROCEEDING

                  (ODC 12-042-9058, 13-036-9106)


                      ORDER OF REINSTATEMENT

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)


          Upon consideration of the July 14, 2015 affidavit

submitted by Respondent Khaled S. Mujtabaa and the exhibits

attached thereto, as well as this court’s July 1, 2015 order of

clarification and the record, it appears Respondent Mujtabaa has

complied with all of the conditions of his 180-day period of

suspension imposed by this court in its June 24, 2014 order that

are required for reinstatement, and that his July 24, 2015

affidavit complies with Rule 2.17(b)(2) of the Rules of the

Supreme Court of the State of Hawai'i (RSCH).   We note Respondent

Mujtabaa must still file with this court, by January 4, 2016, a
report regarding an audit of his practice and evidence of his


compliance with its recommendations, but that his reinstatement


in the interim is not contingent upon the filing of that report.


Therefore,


          IT IS HEREBY ORDERED that the petition is granted.


          IT IS FURTHER ORDERED that, pursuant to RSCH Rule


2.17(b)(2), Respondent Mujtabaa is reinstated to the practice of


law in this jurisdiction, effective upon entry of this order.


          IT IS FINALLY ORDERED that Respondent Mujtabaa is


hereby notified that failure to timely file the required report


by the January 4, 2016 deadline, or to establish good cause


justifying an extension, may result in an additional period of


suspension, upon a review of the record. 


          DATED:   Honolulu, Hawai'i, August 24, 2015.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack

                                      /s/ Michael D. Wilson




                                 2